        Case 3:18-cv-00326-HZ        Document 143     Filed 04/18/19   Page 1 of 36




Jeffrey S. Love, OSB No. 873987
John D. Vandenberg, OSB No. 893755
James E. Geringer, OSB No. 951783
KLARQUIST SPARKMAN, LLP
One World Trade Center
121 SW Salmon Street, Suite 1600
Portland, Oregon 97204
T: 503-595-5300
jeffrey.love@klarquist.com
john.vandenberg@klarquist.com
james.geringer@klarquist.com

Howard L. Close, Texas Bar No. 04406500
J. Andrew Love, Texas Bar No. 24007571
Patrick B. McAndrew, Texas Bar No. 24042596
Ronnie Flack, Jr., Texas Bar No. 24095655
WRIGHT CLOSE & BARGER, LLP
One Riverway, Suite 2200
Houston, Texas 77056
T: 713-572-4321
close@ wrightclosebarger.com
love@wrightclosebarger.com
mcandrew@wrightclosebarger.com
flack@ wrightclosebarger.com

[Additional counsel listed on following page]

Attorneys for Plaintiffs
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION

 FEREYDUN TABAIAN and                           Civil Action No.: 3:18-cv-0326-HZ
 AHMAD ASHRAFZADEH,
                                                PLAINTIFFS’ OPENING
        Plaintiffs,                             CLAIM CONSTRUCTION BRIEF

                v.

 INTEL CORPORATION,

        Defendant.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
       Case 3:18-cv-00326-HZ      Document 143      Filed 04/18/19   Page 2 of 36




Richard N. Laminack, Texas Bar No. 11850350 (pro hac vice)
LAMINACK, PIRTLE & MARTINES
5020 Montrose Blvd., 9th Floor
Houston, Texas 77006
T: 713-292-2750
rickl@lpm-triallaw.com

Luke Motley IV, Texas Bar No. 14595960 (pro hac vice)
LAW OFFICES OF LUKE MOTLEY, IV PC
111 S. Travis Street
Sherman, TX 75090
T: 903-892-9133
lmotley4@motleypc.com

Attorneys for Plaintiffs
FEREYDUN TABAIAN and AHMAD ASHRAFZADEH




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
       Case 3:18-cv-00326-HZ                     Document 143                Filed 04/18/19             Page 3 of 36




                                              TABLE OF CONTENTS

                                                                                                                                 Page

I.     INTRODUCTION .............................................................................................................. 1

II.    TECHNOLOGY OVERVIEW ........................................................................................... 1

III.   LEGAL PRINCIPLES FOR CLAIM CONSTRUCTION ................................................. 3

IV.    A PERSON OF ORDINARY SKILL IN THE ART .......................................................... 4

V.     DISPUTED TERMS AND CONSTRUCTIONS ............................................................... 5

       A.        “droop output(s)” .................................................................................................... 5

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ............. 5

                 2.        Intel’s Construction is Improperly Limiting ............................................... 7

                 3.        The Specification Fully Supports Multiple Droop Outputs ........................ 9

       B.        “sense output(s)” ................................................................................................... 10

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 10

                 2.        Intel’s Construction is Inconsistent with the Intrinsic Evidence .............. 11

       C.        “calibration data” .................................................................................................. 12

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 12

                 2.        Intel’s Construction is Improperly Limiting ............................................. 13

       D.        “calibration control circuit” .................................................................................. 15

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 16

                 2.        Intel’s Construction is Improperly Limiting ............................................. 17

       E.        “load voltage input” .............................................................................................. 18

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 18

                 2.        Intel’s Construction is Inconsistent with the Intrinsic Evidence .............. 19

       F.        “temperature data is used … to adjust
                 said sense outputs and said droop outputs”........................................................... 20

                 1.        Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 20
                                                                                                                                        i
PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
      Case 3:18-cv-00326-HZ                     Document 143               Filed 04/18/19            Page 4 of 36




                2.         Intel’s Construction is Improperly Limiting ............................................. 22

      G.        “said calibration control circuit interfaces with
                said nonvolatile memory to store calibration data” .............................................. 23

                1.         Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 23

                2.         Intel’s Construction is Improperly Limiting ............................................. 25

      H.        “said calibration control circuit interfaces with said regulator circuit
                via said sense outputs, said droop outputs, and said load voltage input” ............. 27

                1.         Plaintiffs’ Construction is Consistent with the Intrinsic Evidence ........... 27

                2.         Intel’s Construction is Improperly Limiting ............................................. 28

VI.   CONCLUSION ................................................................................................................. 29




                                                                                                                                   ii
PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
           Case 3:18-cv-00326-HZ                   Document 143              Filed 04/18/19           Page 5 of 36




                                             TABLE OF AUTHORITIES

                                                                                                                              Page

Cases

ArcelorMittal France v. AK Steel Corp.,
  700 F.3d 1314 (Fed. Cir. 2012)................................................................................................... 8

Cont’l Circuits LLC v. Intel Corp.,
  915 F.3d 788 (Fed. Cir. 2019)................................................................................................. 1, 3

Crown Packaging Tech., Inc. v. Ball Metal Beverage Container Corp.,
  635 F.3d 1373 (Fed. Cir. 2011)................................................................................................... 3

Hayward Indus., Inc. v. Pentair Water Pool and Spa, Inc.,
  722 Fed. Appx. 1049,
  2016 WL 1270197 (Fed. Cir. Feb. 2, 2018).............................................................................. 15

Howmedica Osteonics Corp. v. Wright Med. Tech., Inc.,
  540 F.3d 1337 (Fed. Cir. 2008)................................................................................................... 8

Kaneka Corp. v. Xiamen Kingdomway Grp. Co.,
  790 F.3d 1298 (Fed. Cir. 2015)................................................................................... 4, 8, 11, 17

Kara Tech. Inc. v. Stamps.com Inc.,
  582 F.3d 1341 (Fed. Cir. 2009)................................................................................................. 13

MBO Labs., Inc. v. Becton, Dickinson & Co.,
 474 F.3d 1323 (Fed. Cir. 2007)......................................................................................... 4, 8, 11

Netword, LLC v. Centraal Corp.,
  242 F.3d 1347 (Fed. Cir. 2001)................................................................................................... 4

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005).......................................................................................... passim

Retractable Techs., Inc. v. Becton, Dickinson & Co.,
  653 F.3d 1296 (Fed. Cir. 2011)................................................................................................... 4

SRI Int’l v. Matsushita Elec. Corp. of America,
  775 F.2d 1107 (Fed. Cir. 1985)................................................................................................. 14

Thorner v. Sony Computer Entm’t Am. LLC,
  669 F.3d 1362 (Fed. Cir. 2012)............................................................................................... 3, 4

Woods v. DeAngelo Marine Exhaust, Inc.,
 692 F.3d 1272 (Fed. Cir. 2012)................................................................................................... 3


                                                                                                                                  iii
PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
            Case 3:18-cv-00326-HZ                      Document 143                 Filed 04/18/19             Page 6 of 36




Statutes

35 U.S.C. § 111 ............................................................................................................................... 3

35 U.S.C. § 112 ............................................................................................................................... 3




                                                                                                                                              iv
PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
      Case 3:18-cv-00326-HZ     Document 143      Filed 04/18/19     Page 7 of 36




                          TABLE OF ABBREVIATIONS

Abbreviation            Explanation
944, xx:yy              U.S. Patent No. 7,027,944 (“the ’944 Patent”) (filed as ECF No. 1-
                        1), column no. xx, line no. yy
DeRouin Decl. (Ex. A)   U.S. Provisional Patent Application No. 60/484,105 (filed with
                        this brief as Ex. A to DeRouin Declaration)
DeRouin Decl. (Ex. B)   Originally Filed Claims for U.S. Patent Application No.
                        10/878,477 (filed with this brief as Ex. B to DeRouin Declaration)
VS Decl. (ECF 115-4)    Declaration of Vivek Subramanian, Ph.D., February 20, 2019
                        (filed as ECF No. 115-4)
Melvin Decl.            Declaration of Stephen W. Melvin, Ph.D., February 21, 2019
(ECF 115-5)             (filed as ECF No. 115-5)
Melvin Decl.            Declaration of Stephen W. Melvin, Ph.D., March 13, 2019 (filed
(ECF 115-6)             as ECF No. 115-6)




                                                                                             v
PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF
        Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19      Page 8 of 36




I.     INTRODUCTION

       Plaintiffs’ proposed constructions are consistent with the broad claim language and the

variety of embodiments and applications of circuit-specific calibration disclosed in U.S. Patent

No. 7,027,944 (“the ’944 Patent”), including the provisional application incorporated by reference.

       In contrast, Intel’s proposed constructions attempt to improperly import limitations from

the specification, to exclude embodiments covered by the broad claim language, and to add

limitations that are inconsistent with the claims and intrinsic evidence. See Cont’l Circuits LLC v.

Intel Corp., 915 F.3d 788, 799-800 (Fed. Cir. 2019) (holding that district court erred by accepting

Intel’s construction that improperly limited claim terms to a preferred embodiment).

II.    TECHNOLOGY OVERVIEW

       The ’944 Patent discloses a programmable calibration circuit for a power supply that

employs a regulator circuit and a calibration control circuit. The calibration control circuit includes

an interface with nonvolatile memory (which stores calibration data), a controller, sense outputs,

droop outputs, load voltage input and temperature input.

       The ’944 Patent recognized that existing voltage regulator circuits suffered from errors due

to manufacturing variations, temperature changes, load requirements, and other operating

conditions. See 944, 1:54-2:4. The ’944 Patent describes using calibration to correct some of those

errors in voltage regulator circuits. In this context, calibration refers to the process by which a

specific circuit is placed under known conditions, and data (“calibration data”) is generated for use

in correcting errors in the voltage regulator circuits. Embodiments of the invention disclosed in

the ’944 Patent describe generating calibration data based in part on operating a circuit at one or

more known temperatures and under other known operating conditions, such as a known load, and




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         1
        Case 3:18-cv-00326-HZ         Document 143        Filed 04/18/19     Page 9 of 36




using the calibration data to adjust droop outputs and sense outputs associated with a voltage error

feedback loop and a current sense feedback loop of the regulator circuit.

       The ’944 Patent, including the provisional application incorporated by reference, discloses

embodiments for regulating power using circuit-specific calibration data. Some, but not all

embodiments, calibrate a power supply system that includes a droop function. For example, figure

1 of the ’944 Patent discloses a multiphase voltage regulator that includes a droop function. In

figure 1, as in other embodiments that include a droop function, the calibration data is not used to

implement the droop function itself. Rather, the calibration data, and outputs based on the

calibration data, correct for errors in the voltage regulator, such as errors caused by manufacturing

defects or temperature changes. No embodiment described in the ’944 Patent implements a droop

function by using the calibration data, droop outputs, or sense outputs. In all embodiments

disclosed, the sense and droop outputs merely adjust a voltage or a current feedback loop in a

voltage regulator with a droop function.

       Similarly, some, but not all, embodiments calibrate a voltage regulator with multiple

phases. For example, figure 1 of the ’944 Patent shows a voltage regulator with two phases. In

embodiments with multiphase voltage regulators, the sense outputs may balance phase currents to

a load. For example, the calibration control circuit may use calibration data to adjust the current

feedback loop of each phase via the sense output to compensate for the different manufacturing

variations in each phase. However, embodiments of the ’944 Patent expressly cover “single phase”

voltage regulators, as recited in dependent claim 3.

       The relevant intrinsic record for the ’944 Patent includes, primarily, the ’944 Patent’s

specification as published, the provisional application incorporated by reference (944, 1:8-11), and

the originally filed claims (DeRouin Decl. (Ex. B)), some of which were cancelled during




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       2
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 10 of 36




prosecution and added to a separate application in response to a non-final Patent Office rejection.

The original claims are as much a part of the ’944 Patent’s specification as the rest of the published

patent, and for claim construction purposes can be helpful in understanding specific embodiments

of the invention and in construing the asserted claims. See 35 U.S.C. §§ 111(a)(2) and 112(b);

Crown Packaging Tech., Inc. v. Ball Metal Beverage Container Corp., 635 F.3d 1373, 1380-81

(Fed. Cir. 2011) (“Original claims are part of the specification . . . Crown’s original claims clearly

show that the applicants recognized and were claiming an improvement in metal usage . . . without

any additional limitation of narrowing the width of the reinforcing bead . . . . These claims show,

as . . . many original claims do, that the applicants had in mind the invention as claimed.”).

III.   LEGAL PRINCIPLES FOR CLAIM CONSTRUCTION

       Broad claim terms should be construed broadly, and not limited to one or more preferred

embodiments. Cont’l Circuits LLC, 915 F.3d at 799-800 (district court erred by accepting Intel’s

construction that improperly limited claim terms to a preferred embodiment); Thorner v. Sony

Computer Entm’t Am. LLC, 669 F.3d 1362, 1366 (Fed. Cir. 2012) (“We do not read limitations

from the specification into claims; we do not redefine words.”); Woods v. DeAngelo Marine

Exhaust, Inc., 692 F.3d 1272, 1283 (Fed. Cir. 2012) (“The specification need not describe every

embodiment of the claimed invention and the claims should not be confined to the disclosed

embodiments—even when the specification discloses only one embodiment.”) (citations omitted).

       Claim terms should be construed broadly where the patent uses broad terms and does not

expressly limit their scope. Woods, 692 F.3d at 1283 (“[c]laim terms are properly construed to

include limitations not otherwise inherent in the term only when a patentee sets out a definition

and acts as his own lexicographer, or when the patentee disavows the full scope of a claim term

either in the specification or during prosecution.”) (internal quotation marks omitted); Thorner,



PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        3
        Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19      Page 11 of 36




669 F.3d at 1367 (“The patentee is free to choose a broad term and expect to obtain the full scope

of its plain and ordinary meaning unless the patentee explicitly redefines the term or disavows its

full scope.”). “A claim construction that excludes a preferred embodiment is ‘rarely, if ever,

correct.’” Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d 1298, 1304 (Fed. Cir. 2015)

(citing MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir. 2007)).

        “‘Claim construction’ is the judicial statement of what is and is not covered by the technical

terms and other words of the claims.” Netword, LLC v. Centraal Corp., 242 F.3d 1347, 1352 (Fed.

Cir. 2001). Claim terms should be given their ordinary meaning as understood by “a person of

ordinary skill in the art” (“POSITA”), subject to their usage and definitions in the patent. Phillips

v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc). When construing claims, courts

look primarily to the intrinsic evidence: the claim language, specification, and prosecution history.

Id. at 1313-17. The specification is “usually” “dispositive” and “the single best guide to the

meaning of a disputed term.” Id. at 1315; Retractable Techs., Inc. v. Becton, Dickinson & Co., 653

F.3d 1296, 1305 (Fed. Cir. 2011) (“Claim language must always be read in view of the written

description.”) (citation omitted). “Extrinsic evidence,” including expert testimony and dictionaries,

“is less significant than the intrinsic record in determining ‘the legally operative meaning of claim

language.’” Phillips, 415 F.3d at 1317. In fact, a “court should discount any expert testimony ‘that is

clearly at odds with the claim construction mandated by the claims themselves, the written description,

and the prosecution history, in other words, with the written record of the patent.’” Id. at 1318.

IV.     A PERSON OF ORDINARY SKILL IN THE ART

        The parties agree that a person of ordinary skill in the art at the time of the invention

(“POSITA”) would have a Bachelor of Science degree in electrical engineering and two years of

graduate education or work experience. Melvin Decl. (ECF 115-5), ¶ 10; VS Decl. (ECF 115-4),

¶ 21. However, the parties disagree as to the type of graduate education and/or work experience


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         4
         Case 3:18-cv-00326-HZ        Document 143        Filed 04/18/19     Page 12 of 36




that is necessary. Id. A POSITA may have analog and/or digital circuit design experience,

including the use of voltage regulation components and systems. Melvin Decl. (ECF 115-5), ¶ 10.

Intel, however, contends that a POSITA must have graduate work or work experience in “power

regulation circuit design, or equivalent experience.” VS Decl. (ECF 115-4), ¶ 21. Although

Plaintiffs’ description of a POSITA should be adopted, 1 the parties’ dispute as to the level of skill

in the art that is required of a POSITA has no bearing on the constructions adopted by the Court.

V.       DISPUTED TERMS AND CONSTRUCTIONS

         A.     “droop output(s)”

    Claim Term To Be               Plaintiffs’                       Intel’s Proposed
    Construed                      Proposed Construction             Construction
    “droop output(s)”              Outputs of the calibration        Outputs of the calibration
                                   control circuit used to adjust    control circuit used to adjust
                                   voltage in circuitry, in a        the droop function (i.e., the
                                   system that includes a droop      function that automatically
                                   function that can lower output    lowers the output voltage
                                   voltage based on output           based on the output current).
                                   current.

                1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

         Droop outputs 2 are used to meet power and voltage specifications of a load, such as by

adjusting voltage to the load. See 944, 5:61-63 (“droop and sense settings may be adjusted until

the load voltage meets the load’s specification.”). “This invention advantageously provides circuits

and methods to properly power a processor or IC chip according to the unique power

specifications of the processor or chip.” 944, Abstract. For example, the ’944 Patent discusses that




1
  Despite providing numerous paragraphs and a long list of publications and patents, Intel’s
expert never discloses his own experience in what Intel describes as the “basics of power
regulation circuitry.” See VS Decl. (ECF 115-4), ¶¶ 6-16; Ex. A. It remains unclear whether
Intel’s expert even satisfies Intel’s definition of a POSITA.
2
  The ’944 Patent uses the term “outputs” to mean both the circuitry involved in communicating
the signal as well as the signal itself. See Melvin Decl. (ECF 115-5),¶ 16.


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                          5
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19      Page 13 of 36




output voltage may be adjusted to meet the voltage requirement set by the droop function (note,

this is different from adjusting voltage requirement set by the droop function itself). DeRouin Decl.

(Ex. A), p. 2 (“Then output voltage at the second temperature is forced to match the voltage at the

first temperature. This coefficient can also be stored and reapplied at power up to provide

temperature independent droop setting.”). 3

       The ’944 Patent discloses that there are many ways to implement and adjust a droop

function that can lower output voltage based on output current. “For instance, one may limit the

DC gain of the error amplifier in the current mode power supply, lower the reference by a ratio

related to the overall current, increase the feedback based on the ratio of the overall current, or

lower the error based on the ratio of overall current.” 944, 1:36-51. Consistently, the ’944 Patent

also disclosed a number of ways to use droop outputs to adjust output voltage in a regulator circuit.

Referring to Fig. 1, an “adjustable droop amplifier 180 may be used to adjust the droop loss across

the current sense circuit 140,” which “may be used to drive an error circuit.” 944, 8:64-67. In

another embodiment, the ’944 Patent recognized that “adjusting the droop amplifier 180 may be

equivalent to adjusting the reference voltage.” 944, 9:50-52. The ’944 Patent even contemplated

setting droop directly. See, e.g., DeRouin Decl. (Ex. A), p. 2 (“The adjustment coefficient is then

calculated and stored resulting in the desired droop.”). Consistent with all embodiments, the

calibration control circuit uses droop outputs to adjust voltage in the regulator circuitry.




3
  See also DeRouin Decl. (Ex. A), p. 6 (“Since the sensing current sensing elements usually have
a positive temperature coefficient, the output is usually set to lower than required. By using the
counter and the DAC, the gain of the temperature sensor is adjusted. This adjusts the gain of the
droop amplifier resulting in the same voltage at both temperatures.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       6
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 14 of 36




               2.      Intel’s Construction is Improperly Limiting

       Intel’s proposed construction should be rejected because the intrinsic evidence is clear that

droop outputs do not necessarily adjust a droop function. They may, for example, adjust the

reference voltage. The parties agree that droop outputs are used in a system that includes a droop

function (which can lower output voltage based on output current). However, the droop function

is not recited in the asserted claims, and the droop function was not included in any of the originally

filed claims. In fact, the droop function is minimally discussed in the specification. The only

mention of the droop function is in the Background of the Invention. Cf., 944, 1:35-55 (noting that

a droop function is used to “automatically lower the output voltage based on the output current.”).

Given that the asserted claims of the ’944 Patent were intentionally drafted without reference to

the droop function, droop outputs should be construed to cover the full breadth of the claims. The

claims must be read in the context of the entire specification. Limitations from one particular

embodiment must not be used to unnecessarily narrow the claims. See Phillips, 415 F.3d at 1323

(“For instance, although the specification often describes very specific embodiments of the

invention, we have repeatedly warned against confining the claims to those embodiments.”).

       Further, although a droop function may be adjusted, it is improper to require that the droop

function be adjusted. As discussed above, the ’944 Patent is clear that only voltage must be

adjusted. 944, 9:50-52 (“adjusting the droop amplifier 180 may be equivalent to adjusting the

reference voltage.”). In another embodiment, referring to Fig. 1, the output from calibration control

circuit 190 to the adjustable droop amplifier 180 adjusts voltage in the regulator circuit, not

adjusting the droop function itself. 944, 8:64-9:11 (discussing, among other things, generating the

error voltage value). Instead, the function of automatically lowering the output voltage based on

the output current is implemented by the adjustable droop amplifier 180 in conjunction with error




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         7
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 15 of 36




circuit 170. 944, 9:7-9 (“The output of the error amplifier 175 drives one port of each pulse width

modulator 160 to compensate for the droop loss.”). It would be improper to read out these preferred

embodiments. Kaneka Corp., 790 F.3d at 1304 (“A claim construction that excludes a preferred

embodiment is ‘rarely, if ever, correct.’”) (citing MBO Labs., 474 F.3d at 1333). Further, in many

implementations, the droop function is “set by the microprocessor manufacturers” (DeRouin Decl.

(Ex. A), p. 1), therefore the function itself may not be adjusted. By requiring that the droop function

be adjusted, Intel attempts to improperly limit the asserted claims and to read out the preferred

embodiments of the disclosed invention.

       Finally, in support of its proposed construction, Intel appears to be relying on unnecessary

extrinsic evidence by way of expert and deposition testimony to contradict the clear intrinsic

evidence. See Phillips, 415 F.3d at 1318 (“a court should discount any expert testimony ‘that is

clearly at odds with the claim construction mandated by the claims themselves, the written

description, and the prosecution history . . .’”). For example, without a relevant citation, Dr.

Subramanian declared that “[t]he ’944 patent describes the ‘droop outputs’ as outputs from the

calibration control circuit used to adjust the droop function.” VS Decl. (ECF 115-4), ¶ 110, Ex. D.

Dr. Subramanian appears to draw this inference based on, among other things, inconclusive and

improper deposition testimony of the Inventors. Id. at 113, 115, Ex. D (citing to deposition

transcripts of Ali Hejazi and Hamed Sadati). Dr. Subramanian fails to recognize that subjective

Inventor testimony should not be relied upon during claim construction. See, e.g., Howmedica

Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347 (Fed. Cir. 2008) (“[I]nventor

testimony as to the inventor’s subjective intent is irrelevant to the issue of claim construction.”);

ArcelorMittal France v. AK Steel Corp., 700 F.3d 1314, 1321-22 (Fed. Cir. 2012) (“[t]estimony

regarding an inventor’s subjective understanding of patent terminology is irrelevant to claim




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         8
       Case 3:18-cv-00326-HZ         Document 143        Filed 04/18/19     Page 16 of 36




construction . . .”). However, as discussed above, the ’944 Patent describes and claims droop

outputs as adjusting voltage in a regulator circuit, and it would be improper to limit droop outputs

as Intel proposes.

               3.      The Specification Fully Supports Multiple Droop Outputs

       The specification and other intrinsic evidence fully supports droop outputs as recited in

asserted claim 1. As an initial matter, the ’944 Patent affirmatively states that, when used within

their disclosure, “the singular forms ‘a,’ ‘an,’ and ‘the’ include the plural reference unless the

context clearly dictates otherwise.’” 944, 4:54-58. It necessarily follows that when the ’944 Patent

used the singular form of droop output, the disclosure unambiguously supports the plural form of

droop outputs. Nothing in the disclosure clearly dictates otherwise, thus the Inventors were clearly

in possession of the subject matter disclosed in claim 1. Compare 944, claim 1 (discussing multiple

droop output signals), with 944, claim 11 (discussing droop output circuitry).

       Further, based on the intrinsic evidence, droop outputs refers to both the circuitry involved

in communicating signals to the regulator circuit as well as the signals themselves. For example, a

single circuit for outputting a plurality of droop output signals, as shown in the embodiment of

Fig. 1, supports multiple droop outputs. See, e.g., 944, 9:25-27, 9:36-40 (showing droop output

550 in Fig. 2 for communicating multiple signals). See also Melvin Decl. (ECF 115-5), ¶ 17.

Likewise, claim 11 further recites that a “droop output” may include a digital to analog converter

with registered input and an amplifier buffer, showing that the droop output refers to the circuitry

that communicates that signal to the error feedback loop. See 944, Claim 11, Fig. 1. The intrinsic

evidence is also consistent with how a POSITA would understand outputs. See also Melvin Decl.

(ECF 115-5), ¶ 16; Ex. 3 (dictionary definition of “output” includes, among other things, “[a] port

or set of terminals at which a system or component delivers useful energy or a useful signal. Also




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                      9
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 17 of 36




the energy or signal delivered.”) (emphasis added). The ’944 Patent also included embodiments

in which the sense and droop outputs are continuously adjusted “across each phase,” for example,

providing multiple droop outputs with one output for each phase. See, e.g., 944, 4:31-35, 8:24-33,

5:51-53. Thus, a POSITA would understand also that when the singular form of droop output is

used in the specification, that the plural is implied. See, e.g., 944, 4:48-60. Accordingly, the

specification and other intrinsic evidence fully supports multiple droop outputs.

       B.      “sense output(s)”

 Claim Term To Be                  Plaintiffs’                      Intel’s Proposed
 Construed                         Proposed Construction            Construction
 “sense output(s)”                 Outputs of the calibration       Outputs of the calibration
                                   control circuit used to adjust   control circuit used to adjust
                                   the current feedback loop.       the circuitry that measures
                                                                    current.

               1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

       Consistent with the intrinsic evidence, sense outputs are outputs of the calibration control

circuit used to adjust the current feedback loop of the regulator circuit. The regulator circuit

includes a current feedback loop. Only a portion of that loop measures current. Other portions

use the current to maintain a stable voltage. For example, in one embodiment, a “current sense

circuit measures the current of the output FETs and feeds back to the register via the adjustable

sense amplifier and the pulse width modulator.” 944, 3:29-32. Referring to Fig. 1, “[t]he output of

the adjustable sense amplifier 150 drives the current sense input of the pulse width modulator

(PWM) 160 to generate the proper pulse width signal to the power output FET 130 to regulate the

output power.” 944, 8:59-62. See also 944, 8:54-58 (“By adjusting the feedback gain of the

adjustable sense amplifier 150, variations in the current sense circuit of each phase can be balanced

to equalize the load seen by each phase of a multi-phase regulator.”). By using an adjustable sense

amplifier, this embodiment allows the calibration control circuit to adjust the current feedback loop


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         10
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 18 of 36




as a whole. See Melvin Decl. (ECF 115-6), ¶ 24. In other implementations, either the PWM or the

current sense circuit could be adjusted instead of using an adjustable sense amplifier. See, e.g.,

DeRouin Decl. (Ex. A), p. 2 (“The sensing circuit disclosed is digitally calibrated to compensate

for the inaccuracies of the sensing elements.”). Consistent with all embodiments, the calibration

control circuit uses sense outputs to adjust the current feedback loop.

               2.      Intel’s Construction is Inconsistent with the Intrinsic Evidence

       Intel’s proposed construction should be rejected because the intrinsic evidence is clear that

sense outputs do not necessarily adjust the circuitry that measures current. As discussed above

with respect to Fig. 1, an adjustable sense amplifier receives sense outputs from the calibration

control circuit to adjust the current feedback loop. See 944, 8:59-62. In this embodiment, the

current sense circuit is not adjusted, as the current sense circuit is separate from the current sense

amplifier. See 944, Fig. 1. By attempting to limit sense outputs to require adjusting the circuitry

that measures current, Intel’s proposed construction reads out the preferred embodiments. Kaneka

Corp., 790 F.3d at 1304 (“A claim construction that excludes a preferred embodiment is ‘rarely, if

ever, correct.’”) (citation omitted). Other intrinsic evidence further warrants rejecting Intel’s

proposed construction. For example, originally filed claim 26, which depends from claim 1, recites

the current sense circuit and the adjustable sense amplifier. DeRouin Decl. (Ex. B), Claim 26. As

such, claim 1 was not drafted to be narrowly construed to implementations where the current sense

circuit is directly adjusted. When viewed as a whole, the intrinsic evidence shows that sense

outputs are not limited to adjusting the circuitry that measures current. Instead, sense outputs are

outputs of the calibration control circuit used to adjust the current feedback loop.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       11
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 19 of 36




       C.      “calibration data”

 Claim Term To Be                  Plaintiffs’                       Intel’s Proposed
 Construed                         Proposed Construction             Construction
 “calibration data”                Data used in determining          Data that relates the sense
                                   droop output and sense output     outputs and droop outputs
                                   settings, based in part on        with temperature and is used
                                   operating a circuit under         to adjust those outputs as the
                                   known conditions.                 temperature varies.

               1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

       Consistent with the intrinsic evidence, calibration data is data used by the calibration

control circuit to determine droop output and sense output settings. Calibration data may be used

to calibrate a regulator circuit. To generate calibration data for the regulator circuit, the regulator

circuit is tested under known conditions. This calibration data is subsequently used to help the load

voltage meet operating specifications, for example by compensating for errors due to

manufacturing variations in the circuit. See, e.g., 944, 5:54-6:9 (“The load voltage and the

temperature may be monitored while the droop and sense settings may be adjusted until the load

voltage meets the loads specification.”); 944, 7:36-59 (“These methods may begin with estimating

the anticipated operation specifications of circuit’s load,” then “the regulator and the calibration

control circuit may be placed in a circuit with a load” to calibrate the regulator circuit.). Thus, a

POSITA would have understood calibration data to be based in part on operating a circuit under

known conditions. See Melvin Decl. (ECF 115-5), ¶ 30.

       The intrinsic evidence supports generating calibration data based on known operating

conditions, such as a known load, a known temperature, and anticipated operation specifications.

See, e.g., 944, 5:54-6:9, 7:36-59. For example, the known load “may be any type of circuit

requiring application specific power.” 944, 5:56-58. Although one known operating condition may

be temperature, a known temperature is not required to generate calibration data. For example, the




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                          12
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 20 of 36




’944 Patent includes embodiments where temperature data is not used in generating calibration

data. See, e.g., DeRouin Decl. (Ex. A), p. 4 (“By using a known load and a known reference, the

inductor current can be predicted. The calibration circuit can then use this information and the

sensed current to adjust the gain of the sensing circuit to match the measured current of the

calculated results.”); 944, 5:25-30 (“Thus, at power up, the current sensing mechanism is adjusted

by the calibration parameters such that the overall gain of the sensing mechanism in all phases

may be matched, and the total current across all phases is shared equally regardless of the

temperature or the load.”); 944, 2:40-43 (“The data stored in the nonvolatile memory for the droop

outputs and sense outputs may be based on the load voltage input and the temperature input.”)

(emphasis added). 4 Thus, the intrinsic evidence is clear that some calibration data may be

generated without necessarily taking into account temperature. Accordingly, calibration data

should be construed as data used in determining droop output and sense output settings, based in

part on operating a circuit under known conditions.

               2.      Intel’s Construction is Improperly Limiting

       Intel’s proposed construction should be rejected because calibration data does not

necessarily have to relate both sense and droop outputs with temperature. Intel attempts to limit

the breadth of claim 1 by incorporating limitations from the specification. This is improper. See

Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1348-49 (Fed. Cir. 2009) (reversing a narrow

construction and holding that “[t]he patentee is entitled to the full scope of his claims, and we will

not limit him to his preferred embodiment or import a limitation from the specification into the

claims.”) (quoting Phillips, 415 F.3d at 1323).




4
  See also 944, 3:56-59 (discussing “estimating the anticipated operation specifications of
circuit's load” and storing output data “based on this estimate.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       13
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 21 of 36




       For example, had the claimed invention required that temperature be used in generating all

calibration data, the asserted claims would have recited that requirement. Other original claims

did, but the asserted claims do not. Cf., DeRouin Decl. (Ex. B), Claim 47 (“creating output data

that relates temperature input with sense outputs and temperature data with droop output; and

storing the created output in nonvolatile memory”), Claim 64 (“referencing memory for stored

calibration data associated with said temperature data”), Claim 49 (“The method of claim 47

wherein the method is repeated at different operating temperatures.”). See also SRI Int’l v.

Matsushita Elec. Corp. of America, 775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc) (“It is settled

law that when a patent claim does not contain a certain limitation and another claim does, that

limitation cannot be read into the former claim in determining either validity or infringement.”).

Instead, asserted claim 1 was purposefully drafted without this requirement, which is affirmatively

cited in dependent claim 9. Compare 944, Claim 1 (“said nonvolatile memory stores calibration

data”), with DeRouin Decl. (Ex. B), Claim 9 (“The circuit of claim 1 where said nonvolatile

memory stores data for said droop outputs and said sense outputs where said data is based on said

load voltage input and said temperature input.”) (emphasis added). 5 See also Phillips, 415 F.3d

at 1315 (“[T]he presence of a dependent claim that adds a particular limitation gives rise to a

presumption that the limitation in question is not present in the independent claim.”).

       Likewise, ’944 Patent includes embodiments where calibration data is not necessarily

temperature dependent, such as when the calibration data is first created as a set of estimated output

data that is stored for later modification or refinement by the calibration control circuit. See 944,

7:38-41 (“These methods may begin with estimating the anticipated operation specifications of



5
 The issued claim is the same. See 944, Claim 9 (“The circuit of claim 1 where said nonvolatile
memory stores data for said droop outputs and said sense outputs where said data is based on
said load voltage input and said temperature input.”) (emphasis added).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       14
       Case 3:18-cv-00326-HZ            Document 143        Filed 04/18/19     Page 22 of 36




circuit’s load, creating a set of output data based on this estimate, and taking the output data and

storing it in nonvolatile memory.”). Embodiments of the ’944 Patent that do refer to temperature

data often use permissive language, indicating that using temperature is often optional or may not

be necessary. See 944, 2:40-43 (“The data stored in the nonvolatile memory for the droop outputs

and sense outputs may be based on the load voltage input and the temperature input.”) (emphasis

added); 944, 4:29-31 (“The controller then, references the memory for stored calibration data that

that may be associated with the with the sampled temperature.”) (emphasis added).

       Finally, claim 1 even recites calibrating calibration data stored in nonvolatile memory using

a temperature input. 944, Claim 1 (“said calibration control circuit interfaces with said temperature

input and said load voltage input to calibrate said calibration data stored in said nonvolatile

memory.”). If all calibration data must relate the sense outputs and droop outputs with temperature,

then calibrating said calibration data by interfacing with said temperature input would be

superfluous. Hayward Indus., Inc. v. Pentair Water Pool and Spa, Inc., 722 Fed. Appx. 1049,

1051, 2016 WL 1270197 (Fed. Cir. Feb. 2, 2018) (non-precedential) (construing drive to mean

“variable speed drive” would render superfluous part of dependent claim reciting “wherein the

drive is a variable speed drive”).

       Plaintiffs’ proposed construction gives proper weight to this limitation. Intel’s proposed

construction does not and should be rejected.

       D.      “calibration control circuit”

 Claim Term To Be                    Plaintiffs’                       Intel’s Proposed
 Construed                           Proposed Construction             Construction
 “calibration control circuit”       Plain meaning. Alternatively:     Circuit that calibrates current
                                     Circuitry configured to set or    sensing circuitry and a droop
                                     adjust calibration data for use   function over a range of
                                     in the control of a regulator     temperatures.
                                     circuit.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         15
       Case 3:18-cv-00326-HZ           Document 143         Filed 04/18/19      Page 23 of 36




                1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

        Calibration control circuit need not be construed as its plain meaning is clear from the

description of it in claim 1. The calibration control circuit is circuitry that includes a controller,

sense outputs, droop outputs, load voltage input and temperature input, and an interface with non-

volatile memory that stores calibration data.

        However, if this Court finds it necessary to construe this term, consistent with the intrinsic

evidence, calibration control circuit should be construed as circuitry configured to set or adjust

calibration data for use in the control of a regulator circuit.

        The ’944 Patent discloses that a calibration control circuit sets and/or adjusts calibration

data in order to control a regulator circuit. For example, it is clear from the surrounding claim

language that a calibration control circuit can adjust calibration data to control a voltage regulator

circuit. 944, Claim 1 (“said calibration control circuit interfaces . . . to calibrate said calibration

data stored in said nonvolatile memory.”). Likewise, by calibrating the calibration data that is

stored in nonvolatile memory, the calibration control circuit may adjust the sense and droop output

settings and/or set the calibration data to further control a regulator circuit. See 944, 2:34-36 (“the

calibration control circuit adjusts the sense outputs and the droop outputs according to data stored

in the nonvolatile memory.”); 944, 6:19-23 (“The calibration control circuit also interfaces with

the temperature input and the load voltage input to calibrate the calibration data which may be

stored in nonvolatile memory.”).

        Further, a calibration control circuit may also set the calibration data to control the regulator

circuit. For example, using calibration data stored in nonvolatile memory, the calibration control

circuit “may set the sense output and the droop output of the calibration control circuit according

to the calibrated data.” 944, 8:24-33. See also 944, 9:23-30 (“The calibration control circuit




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                          16
        Case 3:18-cv-00326-HZ            Document 143      Filed 04/18/19     Page 24 of 36




controls the adjustments to the droop amplifier via the droop output 550 and the sense amplifiers

via sense outputs 530.”); DeRouin Decl. (Ex. A), p. 5 (“Once all the phases are calibrated, then

the circuit will use the calibration information at power up to readjust itself for accuracy.”).

        Calibration control circuit does not require construction, because claim 1 describes it

clearly. However, if it is to be construed, then consistent with the intrinsic evidence, calibration

control circuit should be construed as circuitry configured to set or adjust calibration data for use

in the control of a regulator circuit.

                2.      Intel’s Construction is Improperly Limiting

        Intel’s proposed construction should be rejected for being inconsistent with the intrinsic

evidence. As discussed above, a calibration control circuit is not required to calibrate current

sensing circuitry (see supra B) or to calibrate a droop function (see supra A). For example,

requiring that the calibration control circuit calibrate current sensing circuitry and a droop function

would improperly read preferred embodiments out of the claim. See, e.g., 944, 8:59-62, Fig. 1

(showing a current feedback loop with an adjustable sense amplifier current that is separate from

the current sensing circuitry); 944, 9:50-52 (“adjusting the droop amplifier 180 may be equivalent

to adjusting the reference voltage.”). It is improper to incorporate limitations that read out these

embodiments. See Kaneka Corp., 790 F.3d at 1304 (“A claim construction that excludes a

preferred embodiment is ‘rarely, if ever, correct.’”) (citation omitted).

        Further, as will be discussed in more detail below, a calibration control circuit is not

required to change both the sense and droop output settings based on the temperature data, but

rather the combination of sense and droop outputs is adjusted using the temperature data. See infra

F. See also, 944, 5:16-21 (discussing a “near perfect current match across phases of a multiphase

regulator” and providing “temperature-independent droop settings”); 944, 8:26-28 (“The




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        17
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 25 of 36




controller then references the memory for stored calibration data that may be associated with the

sampled temperature.”); DeRouin Decl. (Ex. A), pp. 5-6 (discussing adding a temperature sensor

to phase balanced circuits to adjust the regulator output voltage for temperature variations in

current sensing elements).

        Given the breath of asserted claim 1 and the surrounding context of the other intrinsic

evidence, Intel’s proposed construction is improperly limiting.

       E.      “load voltage input”

 Claim Term To Be                  Plaintiffs’                       Intel’s Proposed
 Construed                         Proposed Construction             Construction
 “load voltage input”              Plain meaning. Alternatively:     Input to the calibration
                                   Input to the calibration          control circuit that provides
                                   control circuit that provides     the voltage supplied to the
                                   load voltage data.                load.

               1.       Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

       Load voltage input does not require construction.           Its plain meaning is clear and

uncomplicated. If the Court finds it necessary to construe this term, consistent with the intrinsic

evidence, a load voltage input should be construed as an input to the calibration control circuit that

provides load voltage data.

       There are many ways for the calibration control circuit to receive an input representing a

load voltage of a regulator circuit. For example, “[t]he methods of the present invention may then

sample the load voltage input at the interface between the regulator and the load.” 944, 7:43-45.

The calibration control circuit may receive this load voltage directly. See, e.g., 944, Fig. 1

(depicting a voltage from the load 165 coupled directly to the calibration control circuit 190). The

calibration control circuit may also indirectly receive a representation of the load voltage, such as

through intervening circuitry. See, e.g., 944, Fig. 2; 9:44-46 (“The controller samples load voltage

input 570 from the regulator circuit in one embodiment via an analog to digital converter with



PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         18
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 26 of 36




registered output 670.”). See also 944, Claim 13 (“said load voltage input comprises an analog to

digital converter with registered output.”). However, in all embodiments, the load voltage input

refers to the circuitry for communicating load voltage data and the load voltage data itself. As

such, if construed, load voltage input means an input to the calibration control circuit that provides

load voltage data.

               2.      Intel’s Construction is Inconsistent with the Intrinsic Evidence

       Intel’s proposed construction should be rejected for being inaccurate and inconsistent with

the intrinsic evidence. As discussed above, the load voltage input does not necessarily provide the

actual analog voltage supplied to the load as an input to the calibration control circuit.

       Intel’s proposed construction again reads out preferred embodiments, such as those

embodiments where the calibration control circuit receives data representing the load voltage, not

the load voltage itself. See, e.g., 944, Fig. 2 (showing an analog to digital converter). The

calibration control circuit may also interface with an external controller to “read the status values

of the sample inputs for temperature and load voltage.” 944, 9:54-57. See also DeRouin Decl. (Ex.

B), Claim 55 (reciting that the “load voltage is measured with external measurement equipment,

said output data is created externally, and said output data is transferred to said calibration control

circuit.”). Intel’s proposed construction is even at odds with dependent claim 13, which

affirmatively recites an analog to digital converter with registered output for receiving data

representing the load voltage. 944, Claim 13. Thus the load voltage input does not necessarily

provide the actual analog voltage supplied to the load, and a POSITA would not understand load

voltage input to require a direct connection between the load and the calibration control circuit.

Melvin Decl. (ECF 115-6), ¶ 28.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        19
       Case 3:18-cv-00326-HZ          Document 143       Filed 04/18/19      Page 27 of 36




       Accordingly, Intel’s proposed construction is inconsistent with both the intrinsic evidence

and the plain meaning of load voltage input.

       F.      “temperature data is used … to adjust said sense outputs and said droop
               outputs”

 Claim Term To Be                 Plaintiffs’                       Intel’s Proposed
 Construed                        Proposed Construction             Construction
 “temperature data is used …      Temperature data is a factor      Plain meaning, i.e., the
 to adjust said sense outputs     in the determination of one or    calibration control circuit
 and said droop outputs”          more sense output and droop       uses the temperature data to
                                  output settings.                  adjust both the sense outputs
                                                                    and the droop outputs.

               1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

       In the context of the ’944 Patent, sense and droop outputs are set as a pair using temperature

data received by the calibration control circuit. In this proper context, and consistent with the

intrinsic evidence, temperature data is used as a factor in the determination of one or more sense

output and droop output settings, adjusted as a pair of output settings.

       The intrinsic evidence is clear that temperature data is used to set or adjust a combination

of sense and droop output settings, adjusted as a pair of outputs. See, e.g., 944, 5:61-63, 7:46-49.

In most embodiments, sense outputs are used to balance phase currents while droop outputs

calibrate the regulator circuit to correct for temperature variations. See, e.g., 944, 8:54-58 (“By

adjusting the feedback gain of the adjustable sense amplifier 150, variations in the current sense

circuit of each phase can be balanced to equalize the load seen by each phase of a multi-phase

regulator.”); 944, 8:64-66 (“This adjustable droop amplifier 180 may be used to adjust the droop

loss across the current sense circuit 140.”). In these embodiments covered by the asserted claims,

only the droop outputs vary based on temperature. See, e.g., 944, 5:16-21 (differentiating between

providing an “active current sharing application that can result in near perfect current match across

phases of a multiphase regulator” and providing for “temperature-independent droop settings that


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        20
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 28 of 36




can be programmed for specific and changing applications in the field.”); DeRouin Decl. (Ex. A),

pp. 5-6 (discussing adding a temperature sensor to phase balanced circuits to adjust the regulator

output voltage for temperature variations in current sensing elements). When temperature data is

discussed, the sense outputs are always paired with the droop outputs. See 944, 9:19-22 (“The data

received from the temperature sensor 210 may be used to adjust the droop amplifier 180 and the

sense amplifiers 150 to regulate the output power over variations in temperature.”). 6 In this

context, the combination of sense and droop outputs is adjusted using temperature data.

       Likewise, temperature data is used as a factor in determining one or more sense output and

droop output settings. For example, temperature data may be used to reference a combination of

sense and droop settings that is stored in memory. See, e.g., 944, 8:26-28 (“The controller then

references the memory for stored calibration data that may be associated with the sampled

temperature.”). 7 The calibration control circuit then uses the referenced settings to adjust the sense

and droop outputs to the regulator circuit as a pair. 944, 8:28-30 (“Finally the controller may set

the sense output and the droop output of the calibration control circuit according to the calibrated

data.”). As temperature varies, additional settings may be referenced based on the temperature data

accounting for the temperature variations. 944, 8:30-33 (“These steps may be continuously

repeated at set intervals of time, repeated across each phase, and in any beneficial and practical

order.”).

       The intrinsic evidence is also clear that adjusting the combination of sense and droop output

settings does not necessarily require changing both the sense settings and droop output settings




6
  See also 944, 5:63-65 (“Data may be created corresponding to the temperature and the droop
and sense settings.”) (emphasis added).
7
  See also 944, 5:63-65 (“Data may be created corresponding to the temperature and the droop
and sense settings. This data may then be stored in memory.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        21
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 29 of 36




when temperature changes. In the embodiments discussed above, if sense settings are used to

balance phase currents, the sense output settings may not necessarily change when temperature

varies. See, e.g., DeRouin Decl. (Ex. A), p. 2 (“The temperature dependency of the droop

mechanism can be cancelled by a temperature sensor internal or external to the integrated

circuit.”); Id. at p. 5 (“Once all the phases are calibrated, then the circuit will use the calibration

information at power up to readjust itself for accuracy.). 8 In this context, a POSITA would

understand the disputed phrase only requires that temperature data to be a factor in changing at

least one of the droop and sense outputs, but not necessarily changing both of the outputs

concurrently. See also Melvin Decl. (ECF 115-5), ¶ 22. Changing one of the sense or droop output

settings necessarily adjusts the combination of sense and droop output settings, as claimed.

       Thus, consistent with the intrinsic evidence, temperature data is a factor in the

determination of one or more sense output and droop output settings.

               2.      Intel’s Construction is Improperly Limiting

       Intel calls its proposal “plain meaning,” but Intel’s addition of the word “both” could cause

confusion and improperly narrow the claim scope. To the extent Intel’s proposed construction

would require the sense and droop output settings to be adjusted in lockstep, the proposal is

inconsistent with the specification. Plaintiffs’ construction, in contrast, plainly and simply conveys

the meaning of the phrase in a way that a finder of fact can understand, while remaining faithful

to the intrinsic evidence. According to Intel’s proposed definition, the calibration control circuit

must always adjust both the sense outputs and the droop outputs based on the temperature data,




8
  See also 944, 5:25-30 (“Thus, at power up, the current sensing mechanism is adjusted by the
calibration parameters such that the overall gain of the sensing mechanism in all phases may be
matched, and the total current across all phases is shared equally regardless of the temperature or
the load.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        22
       Case 3:18-cv-00326-HZ           Document 143        Filed 04/18/19      Page 30 of 36




which is inconsistent with the intrinsic evidence. See, e.g., 944, 5:16-21, 8:26-28. For example, as

discussed above, temperature data may be used to access and adjust the combination of sense and

droop output settings. See 944, 5:61-63 (“The load voltage and the temperature may be monitored

while the droop and sense settings may be adjusted until the load voltage meets the loads

specification.”). See also 944, 6:31-33 (“The calibration control circuits of this invention may

adjust the sense outputs and the droop outputs according to data stored in the nonvolatile

memory.”). The sense output settings and temperature data may be stored with associated droop

output settings to compensate for temperature variations. See, e.g., DeRouin Decl. (Ex. B), Claim

47 (“creating output data that relates temperature input with sense outputs and temperature data

with droop output”). However, nothing in the intrinsic evidence mandates that both sense and

droop output settings change based on the temperature data.

        G.      “said calibration control circuit interfaces with
                said nonvolatile memory to store calibration data”

 Claim Term To Be                  Plaintiffs’                        Intel’s Proposed
 Construed                         Proposed Construction              Construction
 “said calibration control         Plain meaning. Alternatively:      The calibration control circuit
 circuit interfaces with said      The calibration control circuit    writes calibration data into
 nonvolatile memory to store       communicates with                  the nonvolatile memory.
 calibration data”                 nonvolatile memory to store
                                   calibration data in any
                                   memory.

                1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

        This phrase need not be construed as its plain meaning is clear and uncomplicated. The

dispute between the parties turns on where the calibration control circuit must store calibration

data. Looking to the claim language itself, the disputed phrase only states that the calibration

control circuit interfaces with nonvolatile memory and can store calibration data. A plain reading

of this phrase indicates that the calibration control circuit has the ability to store calibration data,




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         23
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 31 of 36




including storing calibration data read from nonvolatile memory into volatile memory, such as for

modifying or updating sense and droop output settings (e.g., as depicted in Fig. 2 of the asserted

patent). Other claim language supports this plain reading, including language indicating that

calibration data may already be stored in nonvolatile memory to be accessed by the calibration

control circuit. See 944, Claim 1 (“said nonvolatile memory stores calibration data.”). Thus, if this

Court finds it necessary to construe this term, consistent with this plain meaning and the intrinsic

evidence, this phrase means that the calibration control circuit communicates with nonvolatile

memory to store calibration data in any memory, volatile or nonvolatile.

       A deeper look into the intrinsic evidence supports Plaintiffs’ construction. For example,

the specification does not mandate that the calibration data be stored in nonvolatile memory. 944,

5:21-25 (“This calibration data is preferably stored in nonvolatile memory, where it can be reused,

modified, and restored throughout the life of the power supply.”) (emphasis added). The

specification also discloses circuitry that interfaces with nonvolatile memory to retrieve calibration

data and store the calibration data for use by the calibration control circuit. Specifically, the

calibration control circuit includes a controller, such as a processor or a state machine. See 944,

9:29-30, Claim 22. Inherent in a state machine or processor is volatile memory in the form of state

registers, processor registers and RAM. Melvin Decl. (ECF 115-5), ¶ 25. Reading calibration data

from nonvolatile memory for use by a processor or state machine inherently involves the

calibration data in a volatile memory. Id. Further, the digital to analog converters include registered

inputs (944, 9:36-39, Fig. 2), which may also be volatile memory for storing calibration data.

       Therefore, in the context of the intrinsic evidence, this phrase simply means that the

calibration control circuit communicates with nonvolatile memory to store calibration data in any

memory.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        24
       Case 3:18-cv-00326-HZ          Document 143         Filed 04/18/19     Page 32 of 36




               2.      Intel’s Construction is Improperly Limiting

       Intel’s proposed construction improperly requires that the calibration control circuit writes

calibration data into the nonvolatile memory. As discussed above, the intrinsic evidence is clear

that this phrase is not limited to only writing to nonvolatile memory. For example, the ’944 Patent

claims are clear when they recite writing data in nonvolatile memory and when they did not.

Compare, 944, Claim 1 (“to store calibration data”), with 944, Claim 19 (“write to nonvolatile

memory”). See Phillips, 415 F.3d at 1315 (“[T]he presence of a dependent claim that adds a

particular limitation gives rise to a presumption that the limitation in question is not present in the

independent claim.”). Intel’s proposed construction improperly attempts to limit the asserted

claims to include language that was purposefully omitted. See also DeRouin Decl. (Ex. B), Claim

47 (reciting “storing said output data in nonvolatile memory” and “storing the created output in

nonvolatile memory”).

       Further, the asserted claims cover embodiments where calibration data is written to

nonvolatile memory, and embodiments where calibration data is merely read from nonvolatile

memory. For example, Claim 19, which depends from Claim 1, affirmatively recites that an

external interface device may write to the nonvolatile memory, not the calibration control circuit.

See 944, Claim 19 (“said external interface to an external controller allows said external controller

to . . . write to nonvolatile memory.”). Some embodiments, however, read calibration data that was

previously stored in nonvolatile memory and store the data in another memory, such as memory

within the state registers, processor registers and RAM of the calibration control circuit. 944, 4:29-

33 (“The controller then. [sic] references the memory for stored calibration data that may be

associated with the sampled temperature. Finally the controller sets the sense output and the droop

output of the calibration control circuit according to the calibrated data.”). See also 944, 5:23-25




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                        25
       Case 3:18-cv-00326-HZ           Document 143        Filed 04/18/19      Page 33 of 36




(“This calibration data is preferably stored in nonvolatile memory, where it can be reused,

modified, and restored throughout the life of the power supply.”). As such, this phrase is not limited

to writing calibration data to nonvolatile memory.

        Finally, Intel’s proposed construction is inconsistent with the intrinsic evidence because it

requires that the calibration control circuit actually write calibration data into the nonvolatile

memory, reading out the interface language from the claim. In some embodiments where

calibration data is written into nonvolatile memory, the calibration control circuit need not do the

writing. For example, the calibration control circuit can interface with the nonvolatile memory to

write calibration data in the nonvolatile memory, such as using an interface to an external

controller. See 944, 9:54-58 (“The controller 500 also interfaces with an external controller that

may control the adjustments directly, read the status values of the sample inputs for temperature

and load voltage, and to read and write the nonvolatile memory contents.”) (emphasis added). 9 As

such, in some embodiments where calibration data is written to nonvolatile memory, the

calibration control circuit may interface with other circuitry, such as an external controller, to write

to the nonvolatile memory. Intel’s proposed construction again improperly attempts to read out

embodiments covered by the asserted claims.




9
 See also 944, 7:58-59 (“The external controller may create the output data and write it to the
nonvolatile memory.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                         26
       Case 3:18-cv-00326-HZ          Document 143        Filed 04/18/19     Page 34 of 36




       H.      “said calibration control circuit interfaces with said regulator circuit
               via said sense outputs, said droop outputs, and said load voltage input”

 Claim Term To Be                  Plaintiffs’                       Intel’s Proposed
 Construed                         Proposed Construction             Construction
 “said calibration control         Plain meaning. Alternatively:     The calibration control circuit
 circuit interfaces with said      The calibration control circuit   communicates with the
 regulator circuit via said        communicates with the             regulator circuit by receiving
 sense outputs, said droop         regulator circuit by way of       the regulator’s output voltage
 outputs, and said load voltage    the sense outputs, droop          via the load voltage input and
 input”                            outputs, and load voltage         by sending adjustments to the
                                   input.                            regulator via the sense and
                                                                     droop outputs.

               1.      Plaintiffs’ Construction is Consistent with the Intrinsic Evidence

       This phrase need not be construed as its plain meaning is clear and uncomplicated. A plain

reading of this phrase requires direct or indirect communication between the calibration control

circuit and the regulator circuit using the various outputs. Thus, if this Court finds it necessary to

construe this term, consistent with the intrinsic evidence, this phrase should be construed to mean

that the calibration control circuit communicates with the regulator circuit by way of the sense

outputs, droop outputs, and load voltage input.

       Specifically, in some embodiments, the calibration control circuit directly communicates

with the regulator circuit by way of the sense outputs, droop outputs, and load voltage input. See

944, 7:20-59 (“The calibration control circuits of the present invention may interface with the

multiphase regulator by adjusting the sense amplifiers in each phase via the sense outputs. The

calibration control circuit may also adjust the droop amplifier via the droop output. Further, the

calibration control circuit may monitor the load voltage output of the current sense circuit via the

load voltage input. The calibration control circuit may adjust the error amplifier.”). However, in

other embodiments, the calibration control circuit may indirectly communicate with the regulator

circuit through intervening circuitry, such as digital to analog converters or an external interface.




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                       27
       Case 3:18-cv-00326-HZ          Document 143       Filed 04/18/19       Page 35 of 36




See, e.g., 944, 9:33-40 (“These sense outputs 530 in one embodiment interface with the adjustable

sense amplifiers via a digital to analog converter with registered input 510, and an amplifier 505.

Likewise the droop output 550 from the controller 500 in one embodiment interfaces with the

adjustable droop amplifier via a digital to analog converter with registered input 600 and an

amplifier 640.”). See also 944, Fig. 2. 10 Thus, the intrinsic evidence supports that this phrase

should be construed to mean that the calibration control circuit communicates with the regulator

circuit by way of the sense outputs, droop outputs, and load voltage input.

               2.      Intel’s Construction is Improperly Limiting

       Intel’s proposed construction is improper because it requires that the calibration control

circuit must receive a regulator’s actual output voltage. As discussed above, the load voltage input

does not necessarily provide the actual sensed analog voltage supplied to the load to the calibration

control circuit. See supra E.

       For example, there are many ways for the calibration control circuit to receive an input

representing a load voltage of a regulator circuit. See, e.g., 944, 7:43-45; 944, Fig. 1 (depicting a

voltage from the load 165 coupled directly to the calibration control circuit 190); DeRouin Decl.

(Ex. A), p. 5 (“The output of the power supply is measured compared at two different

temperatures.”); 944, Fig. 2; 9:44-46 (“The controller samples load voltage input 570 from the

regulator circuit in one embodiment via an analog to digital converter with registered output

670.”). As such, if construed, this phrase does not require that calibration control circuit actually

receive the regulator’s output voltage via the load voltage input.




10
  See also 944, 9:54-58 (“The controller 500 also interfaces with an external controller that may
control the adjustments directly, read the status values of the sample inputs for temperature and
load voltage, and to read and write the nonvolatile memory contents.”).


PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                      28
       Case 3:18-cv-00326-HZ        Document 143       Filed 04/18/19     Page 36 of 36




VI.    CONCLUSION

       Plaintiffs’ proposed constructions are consistent with the breadth of the asserted claim

language read in the context of the specification and other intrinsic evidence. For the reasons

discussed above, the Court should adopt Plaintiffs’ proposed constructions.

                                         Respectfully Submitted,

                                         By: /s/ Jeffrey S. Love
                                            Jeffrey S. Love, OSB No. 873987
                                            John D. Vandenberg, OSB No. 893755
                                            James E. Geringer, OSB No. 951783
                                            KLARQUIST SPARKMAN, LLP

                                            Howard L. Close, pro hac vice
                                            J. Andrew Love, pro hac vice
                                            Patrick B. McAndrew, pro hac vice
                                            Ronnie Flack, Jr., pro hac vice
                                            WRIGHT, CLOSE & BARGER, LLP

                                            Richard N. Laminack, pro hac vice
                                            LAMINACK, PIRTLE & MARTINES

                                            Luke Motley IV, pro hac vice
                                            LAW OFFICES OF LUKE MOTLEY, IV PC

                                            Attorneys forPlaintiffs
                                            FEREYDUN TABAIAN
                                            and AHMAD ASHRAFZADEH




PLAINTIFFS’ OPENING CLAIM CONSTRUCTION BRIEF                                                29
